DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on March 18, 2022 has been received. Claims 1-24 are currently pending.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Claim Objections
Claim 1 is objected to because of the following informalities: “a neckband of the collar” (lines 6-7) should read “the neckband of the collar,” to enhance clarity and provide consistent antecedent basis. Note that “the collar having a neckband” is already previously recited in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “wherein the obliqueness of the edge is relative to the fold line.” The limitation is indefinite, as multiple oblique edges have been previously recited in claims 1 and 12, and it is unclear which edge(s) are being referenced by the term “the edge.” It is also unclear which fold line is being referenced using the term “the fold line” (i.e., the collar fold line or the longitudinal fold line of the stain resistant material). For purposes of examination, the Examiner will interpret the limitation as follows: “wherein the oblique terminal edges of the first portion and the oblique terminal edge of the second portion are oblique relative to the longitudinal fold line.”
Claim 1 also recites the limitation “the longitudinal fold line terminating in oblique ends with oblique portions configured to align with the angular spaced collar corners.” The limitation is indefinite, as claim 1 has been presently amended to previously recite “a longitudinal axis with oblique ends and a longitudinal fold line…” (see lines 4-5). As such, it is unclear whether the separate recitations of the oblique ends and oblique portions refer to the same structures, or to different structures. For purposes of examination, the Examiner will interpret the separate recitations of the oblique ends and oblique portions as referring to the same structures. The Examiner notes that if Applicant intends for the separate recitations of the oblique ends and oblique portions to refer to the same structures, claim 1 should be amended accordingly to enhance clarity and reduce redundancy of the same claim terms.
Similarly, claim 12 recites the limitations “a longitudinal axis with oblique ends” and “the longitudinal fold line terminating in oblique ends configured to align with edges of the collar,” which, in combination, are indefinite for at least the reason(s) discussed above. For purposes of examination, the Examiner will interpret the separate recitations of the oblique ends as referring to the same structures.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 7-11, 13-15, 17, and 19-23, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Osuagwu (US Design Patent No. D490,213) in view of Gaines et al. (herein Gaines)(US Patent No. 4,953,232), further in view of Hicks (US Patent No. 4,008,494).
Regarding claim 1, Osuagwu discloses a collar protector (see Figs. 1-3, Title, Claim, and Description) the collar protector comprising: 
a piece of material having a lateral axis and a longitudinal axis with oblique ends and a longitudinal fold line symmetrically dividing the piece into a first portion with oblique terminal edges and a second portion with an oblique terminal edge, where the obliqueness of the edge is relative to the fold line (see annotated Figs. 1-2); 
the longitudinal fold line terminating in oblique ends having oblique portions (see Figs. 1-2); and 
adhesive areas on the first and second portions of the collar protector (respective adhesive area for each of the first and second portions, on the rear side of the collar protector, see Figs. 2-3 and Description).

    PNG
    media_image1.png
    523
    1233
    media_image1.png
    Greyscale

Osuagwu fails to explicitly disclose wherein the collar protector is for a collar of a shirt, the collar having a neckband and an outside flap with angular spaced corners, separated by a collar fold line, wherein the first portion is sized to cover approximately the size and shape of the neckband of the collar, wherein the second portion is sized to cover all or only a portion of the outside flap and corners, and wherein the longitudinal fold line is configured to be aligned with the collar fold line, an uppermost edge of the outside flap, the oblique portions configured to align with the angular spaced corners.
However, as noted in the Non-Final Rejection, the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself. Osuagwu’s collar protector is capable of being used and aligned with a collar of a shirt having the claimed portions and edges. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, Gaines teaches a stain resistant collar protector (10) for a collar (12) of a shirt (14), the collar having a neckband (16) and an outside flap (18) with angular spaced corners (see annotated Fig. 1), separated by a collar fold line (collar fold line approximately corresponding to fold line 26 of protector 10, see Figs. 1-2), the stain resistant collar protector comprising: a piece of material (20; see column 2, lines 4-25) having a longitudinal fold line (26) dividing the piece into a first portion (22) with oblique terminal edges (see oblique terminal edges at oblique ends in annotated Fig. 3) and sized to cover approximately the size and shape of the neckband of the collar, and a second portion (24) with an oblique terminal edge (see oblique terminal edge at oblique end in annotated Fig. 3) sized to cover all or only a portion of the outside flap and corners, (see Figs. 1-3 and column 2, lines 4-25); wherein the longitudinal fold line is configured to be aligned with the collar fold line, an uppermost edge of the outside flap (see Figs. 1-2), the longitudinal fold line terminating in oblique ends with oblique portions configured to align with the angular spaced corners (see Figs. 1-2 and annotated Fig. 3); as doing so would provide a collar protector that is simple and easy to use, and will cover and protect both the neckband and the outside flap portion of the collar from soiling during use (see column 1, lines 20-35 and column 2, lines 4-47).

    PNG
    media_image2.png
    653
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    841
    media_image3.png
    Greyscale

Therefore, based on Gaines’ teachings, it would have also been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used Osuagwu’s collar protector for a collar of a shirt, the collar having a neckband and an outside flap with angular spaced corners, separated by a collar fold line, wherein the first portion is sized to cover approximately the size and shape of the neckband of the collar, wherein the second portion is sized to cover all or only a portion of the outside flap and corners, and wherein the longitudinal fold line is configured to be aligned with the collar fold line, an uppermost edge of the outside flap, the oblique portions configured to align with the angular spaced corners; as doing so would allow the collar protector to cover and protect both the neckband and the outside flap portion of the collar from soiling during use.
Osuagwu fails to explicitly disclose wherein the material is a stain resistant material.
However, Gaines further teaches wherein the piece of material (20) comprises a fabric material capable of resisting stains (see column 2, lines 4-25; Gaines discloses a fabric material which is capable of resisting stains to some capacity; note that the limitation “stain resistant material” is being interpreted to correspond to clear material, plastic, vinyl, rubber, fabric, linen, paper, and other suitable materials” as in paragraph 0021 of the pending specification, and claim 1 does not require the material to be waterproof or to positively include a stain resistant treatment, etc.), so as to allow the piece of material to absorb salt and moisture from the wearer of the shirt to prevent soiling of the shirt collar (see column 2, lines 4-25).
Therefore, based on Gaines’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to be made of a fabric material capable of resisting stains, as doing so would allow the piece of material to absorb salt and moisture from the wearer of the shirt to prevent soiling of the shirt collar.
Osuagwu further fails to teach oblique adhesive flaps arranged proximate the oblique ends, the oblique adhesive flaps removably covering the adhesive areas of the first and second portions of the collar protector.
However, Gaines further teaches at least one oblique adhesive flap arranged proximate the oblique ends, the oblique adhesive flap removably covering the adhesive areas, so as to cover and protect the adhesive areas until the collar protector is intended to be used (see annotated Fig. 3 and claim 1, element C).
Furthermore, Hicks teaches a collar protector (10) for a collar (16) of a shirt (18), the collar protector comprising a piece of stain resistant material (20), a plurality of adhesive areas (46, 52, 53), and a plurality of removable adhesive flaps (48, 54, 55) removably covering the adhesive areas (see Figs. 7-9 and paragraph 0024), to allow each flap to be easily peeled off to expose the respective adhesive areas (see column 1, line 53 – column 2, line 37). It is noted that providing each adhesive area with its own covering flap would facilitate application of the collar protector to the shirt by allowing one adhesive area to be exposed at a time. Furthermore, providing smaller flaps covering just the adhesive areas (as opposed to one integral flap covering the entire protector) would reduce material costs.
Therefore, based on Gaines’ and Hicks’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to include a plurality of oblique adhesive flaps, the oblique adhesive flaps removably covering the respective adhesive areas on the first and second portions of the collar protector; as doing so would allow the flaps to cover and protect the adhesive areas until the collar protector is intended to be used, and providing a plurality of flaps instead of a single flap would allow each flap to be easily peeled off to expose the respective adhesive areas, thereby facilitating application of the collar protector to the shirt by allowing one adhesive area to be exposed at a time and/or would reduce material costs by reducing the amount of flap material needed.

Regarding claim 2, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the second portion (24 of Gaines) is sized to cover all of the collar (12 of Gaines) having an outside flap with angular spaced corners (see Figs. 1-2 and column 2, lines 4-25 of Gaines).
Regarding the limitation “sized to cover all of the collar having an outside flap with angular spaced corners,” Osuagwu’s modified collar protector is capable of being used to cover all of the collar, depending on the size, shape, and/or dimensions of the collar with which the collar protector is intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As previously discussed, the Examiner notes that the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself.

Regarding claim 3, Osuagwu’s modified collar protector is capable of being used to cover only a portion of the collar having an outside flap with angular spaced corners, depending on the size, shape, and/or dimensions of the collar with which the collar protector is intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As previously discussed, the Examiner notes that the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself.

Regarding claim 5, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the stain resistant material (20 of Gaines) is fabric (see column 2, lines 4-18 of Gaines).

Regarding claim 7, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the first portion (22 of Gaines) is arranged to cover an entire inside surface of the neckband (16 of Gaines; see Figs. 1-2 and column 2, lines 4-25 of Gaines).
Regarding the limitation “arranged to cover an entire inside surface of the neckband,” Osuagwu’s modified collar protector is capable of being used to cover an entire inside surface of the neckband, depending on the size, shape, and/or dimensions of the collar with which the collar protector is intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As previously discussed, the Examiner notes that the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself.

Regarding claim 8, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the second portion (24 of Gaines) is sized to arranged to cover a percentage surface area of the outer flap (18 of Gaines) of the collar of the shirt (see Figs. 1-2 and column 2, lines 4-25 of Gaines; and note above regarding the intended coverage of the collar protector).

Regarding claim 9, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the adhesive areas (28 of Gaines) include a pressure sensitive adhesive (see column 2, lines 14-25 of Gaines).

Regarding claim 10, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the adhesive areas (28 of Gaines) include a multiple use adhesive (see column 2, lines 14-25 of Gaines; note that adhesive areas 28 are capable of being used multiple times inasmuch as claimed).

Regarding claim 11, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the adhesive areas (28 of Gaines) include a single-use adhesive (see column 2, lines 14-25 of Gaines; note that adhesive areas 28 are capable of being used a single time inasmuch as claimed).

Regarding claim 13, Osuagwu discloses a collar protector (see Figs. 1-3, Title, Claim, and Description) the collar protector comprising: 
a piece of material having a lateral axis and a longitudinal axis with oblique ends and a longitudinal fold line symmetrically dividing the piece into a first portion with oblique terminal edges and a second portion with an oblique terminal edge, where the obliqueness of the edge is relative to the fold line (see annotated Figs. 1-2); 
the longitudinal fold line terminating in oblique ends (see Figs. 1-2); and 
adhesive areas on the first and second portions of the collar protector (respective adhesive area for each of the first and second portions, on the rear side of the collar protector, see Figs. 2-3 and Description).

    PNG
    media_image1.png
    523
    1233
    media_image1.png
    Greyscale

Osuagwu fails to explicitly disclose wherein the collar protector is for a collar of a shirt, the collar having a fold line, a neckband, and an outside flap, wherein the first portion is sized to cover approximately the size and shape of the neckband of the collar, wherein the second portion is sized to cover all or only a portion of the outside flap of the collar, and wherein the longitudinal fold line is configured to be aligned with the collar fold line, the oblique ends configured to align with edges of the collar.
However, as noted in the Non-Final Rejection, the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself. Osuagwu’s collar protector is capable of being used and aligned with a collar of a shirt having the claimed portions and edges. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
Furthermore, Gaines teaches a stain resistant collar protector (10) for a collar (12) of a shirt (14), the collar having a neckband (16) and an outside flap (18) with angular spaced corners (see annotated Fig. 1), separated by a collar fold line (collar fold line approximately corresponding to fold line 26 of protector 10, see Figs. 1-2), the stain resistant collar protector comprising: a piece of material (20; see column 2, lines 4-25) having a longitudinal fold line (26) dividing the piece into a first portion (22) with oblique terminal edges (see oblique terminal edges at oblique ends in annotated Fig. 3) and sized to cover approximately the size and shape of the neckband of the collar, and a second portion (24) with an oblique terminal edge (see oblique terminal edge at oblique end in annotated Fig. 3) sized to cover all or only a portion of the outside flap and corners, (see Figs. 1-3 and column 2, lines 4-25); wherein the longitudinal fold line is configured to be aligned with the collar fold line, an uppermost edge of the outside flap (see Figs. 1-2), the longitudinal fold line terminating in oblique ends configured to align with edges of the collar (see Figs. 1-2 and annotated Fig. 3); as doing so would provide a collar protector that is simple and easy to use, and will cover and protect both the neckband and the outside flap portion of the collar from soiling during use (see column 1, lines 20-35 and column 2, lines 4-47).


    PNG
    media_image2.png
    653
    704
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    448
    841
    media_image3.png
    Greyscale

Therefore, based on Gaines’ teachings, it would have also been obvious to one having ordinary skill in the art before the effective filing date of the invention to have used Osuagwu’s collar protector for a collar of a shirt, the collar having a fold line, a neckband, and an outside flap, wherein the first portion is sized to cover approximately the size and shape of the neckband of the collar, wherein the second portion is sized to cover all or only a portion of the outside flap of the collar, and wherein the longitudinal fold line is configured to be aligned with the collar fold line, the oblique ends configured to align with edges of the collar; as doing so would allow the collar protector to cover and protect both the neckband and the outside flap portion of the collar from soiling during use.
Osuagwu fails to explicitly disclose wherein the material is a stain resistant material.
However, Gaines further teaches wherein the piece of material (20) comprises a fabric material capable of resisting stains (see column 2, lines 4-25; Gaines discloses a fabric material which is capable of resisting stains to some capacity; note that the limitation “stain resistant material” is being interpreted to correspond to clear material, plastic, vinyl, rubber, fabric, linen, paper, and other suitable materials” as in paragraph 0021 of the pending specification, and claim 1 does not require the material to be waterproof or to positively include a stain resistant treatment, etc.), so as to allow the piece of material to absorb salt and moisture from the wearer of the shirt to prevent soiling of the shirt collar (see column 2, lines 4-25).
Therefore, based on Gaines’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to be made of a fabric material capable of resisting stains, as doing so would allow the piece of material to absorb salt and moisture from the wearer of the shirt to prevent soiling of the shirt collar.
Osuagwu further fails to teach oblique adhesive flaps arranged proximate the oblique ends, the oblique adhesive flaps removably covering the adhesive areas of the first and second portions of the collar protector.
However, Gaines further teaches at least one oblique adhesive flap arranged proximate the oblique ends, the oblique adhesive flap removably covering the adhesive areas, so as to cover and protect the adhesive areas until the collar protector is intended to be used (see annotated Fig. 3 and claim 1, element C).
Furthermore, Hicks teaches a collar protector (10) for a collar (16) of a shirt (18), the collar protector comprising a piece of stain resistant material (20), a plurality of adhesive areas (46, 52, 53), and a plurality of removable adhesive flaps (48, 54, 55) removably covering the adhesive areas (see Figs. 7-9 and paragraph 0024), to allow each flap to be easily peeled off to expose the respective adhesive areas (see column 1, line 53 – column 2, line 37). It is noted that providing each adhesive area with its own covering flap would facilitate application of the collar protector to the shirt by allowing one adhesive area to be exposed at a time. Furthermore, providing smaller flaps covering just the adhesive areas (as opposed to one integral flap covering the entire protector) would reduce material costs.
Therefore, based on Gaines’ and Hicks’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to include a plurality of oblique adhesive flaps, the oblique adhesive flaps removably covering the respective adhesive areas on the first and second portions of the collar protector; as doing so would allow the flaps to cover and protect the adhesive areas until the collar protector is intended to be used, and providing a plurality of flaps instead of a single flap would allow each flap to be easily peeled off to expose the respective adhesive areas, thereby facilitating application of the collar protector to the shirt by allowing one adhesive area to be exposed at a time and/or would reduce material costs by reducing the amount of flap material needed.

Regarding claim 14, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the second portion (24 of Gaines) is sized to cover all of the collar (12 of Gaines) having an outside flap with angular spaced corners (see Figs. 1-2 and column 2, lines 4-25 of Gaines).
Regarding the limitation “sized to cover all of the collar having an outside flap with angular spaced corners,” Osuagwu’s modified collar protector is capable of being used to cover all of the collar, depending on the size, shape, and/or dimensions of the collar with which the collar protector is intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As previously discussed, the Examiner notes that the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself.

Regarding claim 15, Osuagwu’s modified collar protector is capable of being used to cover only a portion of the collar having an outside flap with angular spaced corners, depending on the size, shape, and/or dimensions of the collar with which the collar protector is intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As previously discussed, the Examiner notes that the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself.

Regarding claim 17, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the stain resistant material (20 of Gaines) is fabric (see column 2, lines 4-18 of Gaines).

Regarding claim 19, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the first portion (22 of Gaines) is arranged to cover an entire inside surface of the neckband (16 of Gaines; see Figs. 1-2 and column 2, lines 4-25 of Gaines).
Regarding the limitation “arranged to cover an entire inside surface of the neckband,” Osuagwu’s modified collar protector is capable of being used to cover an entire inside surface of the neckband, depending on the size, shape, and/or dimensions of the collar with which the collar protector is intended to be used. It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II). As previously discussed, the Examiner notes that the claims as currently presented are drawn to only the collar protector, and not the combination of the collar protector and the collar or shirt itself.

Regarding claim 20, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the second portion (24 of Gaines) is sized to arranged to cover a percentage surface area of the outer flap (18 of Gaines) of the collar of the shirt (see Figs. 1-2 and column 2, lines 4-25 of Gaines; and note above regarding the intended coverage of the collar protector).

Regarding claim 21, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the adhesive areas (28 of Gaines) include a pressure sensitive adhesive (see column 2, lines 14-25 of Gaines).

Regarding claim 22, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the adhesive areas (28 of Gaines) include a multiple use adhesive (see column 2, lines 14-25 of Gaines; note that adhesive areas 28 are capable of being used multiple times inasmuch as claimed).

Regarding claim 23, the modified collar protector of Osuagwu (i.e., Osuagwu in view of Gaines and Hicks) is further disclosed wherein the adhesive areas (28 of Gaines) include a single-use adhesive (see column 2, lines 14-25 of Gaines; note that adhesive areas 28 are capable of being used a single time inasmuch as claimed).

Claims 4 and 16, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Osuagwu, Gaines, and Hicks, as applied to claims 1 and 13 above, in view of Smith (US Patent No. 2,637,034).
Regarding claim 4, Osuagwu, Gaines, and Hicks together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the piece of stain resistant material is plastic. 
However, Smith teaches a collar protector (10) configured to cover a collar of a shirt (see Figs. 1-2), wherein the collar protector is made of a plastic material, so as to provide a transparent, thin, flexible, and waterproof material to protect against perspiration, soiling, and rain (see column 1, lines 1-22 and 47-56). It is further noted that a transparent material would allow the collar protector to be less visible when applied to the collar/garment.
Therefore, based on Smith’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made Osuagwu’s collar protector from plastic, as doing so would allow the collar protector to be transparent, thin, flexible, and waterproof for protecting against perspiration, soiling, and rain, and/or for reducing visibility of the collar protector when applied.

Regarding claim 16, Osuagwu, Gaines, and Hicks together teach the limitations of claim 13, as discussed above, but fail to further teach wherein the piece of stain resistant material is plastic. 
However, Smith teaches a collar protector (10) configured to cover a collar of a shirt (see Figs. 1-2), wherein the collar protector is made of a plastic material, so as to provide a transparent, thin, flexible, and waterproof material to protect against perspiration, soiling, and rain (see column 1, lines 1-22 and 47-56). It is further noted that a transparent material would allow the collar protector to be less visible when applied to the collar/garment.
Therefore, based on Smith’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made Osuagwu’s collar protector from plastic, as doing so would allow the collar protector to be transparent, thin, flexible, and waterproof for protecting against perspiration, soiling, and rain, and/or for reducing visibility of the collar protector when applied.

Claims 6 and 18, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Osuagwu, Gaines, and Hicks, as applied to claims 1 and 13 above, in view of G. Smith (US PG Pub 2008/0301848).
Regarding claim 6, Osuagwu, Gaines, and Hicks together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the stain resistant material matches a color or texture of the collar of the shirt.
However, G. Smith teaches an adhesive collar protector (100) which may include a material that is color-coordinated to match a wearer’s garment, so as to minimize visibility of the collar protector and not detract from the overall appearance of the garment when the collar protector is applied (see paragraphs 0007 and 0021 and claim 4) 0011). 
Therefore, based on G. Smith’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to be made in a color matching the collar of the shirt, as doing so would minimize visibility of the collar protector and not detract from the overall appearance of the garment when the collar protector is applied.

Regarding claim 18, Osuagwu, Gaines, and Hicks together teach the limitations of claim 13, as discussed above, but fail to further teach wherein the stain resistant material matches a color or texture of the collar of the shirt.
However, G. Smith teaches an adhesive collar protector (100) which may include a material that is color-coordinated to match a wearer’s garment, so as to minimize visibility of the collar protector and not detract from the overall appearance of the garment when the collar protector is applied (see paragraphs 0007 and 0021 and claim 4) 0011). 
Therefore, based on G. Smith’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to be made in a color matching the collar of the shirt, as doing so would minimize visibility of the collar protector and not detract from the overall appearance of the garment when the collar protector is applied.

Claims 12 and 24, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Osuagwu, Gaines, and Hicks, as applied to claims 1 and 13 above, in view of Whitfield et al. (herein Whitfield)(US PG Pub 2010/0199401).
	Regarding claim 12, Osuagwu, Gaines, and Hicks together teach the limitations of claim 1, as discussed above, but fail to further teach wherein the stain resistance material is configured to be physically trimmed by an end-user to match edges of the collar of the shirt.
	However, Whitfield teaches a collar protector (10; see Figs. 1-3 and paragraphs 0027-0036) comprising a strip of material (12), an adhesive (22), and a removable adhesive flap (24), wherein the strip of material is configured to be physically trimmed by an end-user to match edges of the collar of the shirt (see paragraphs 0034-0038), so as to allow the collar protector to be used with a variety of shirt/collar sizes, to provide a customized fit and to reduce retailer stocking/display costs (see paragraphs 0034-0043).
	Therefore, based on Whitfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to be configured to be physically trimmed by an end-user to match edges of the collar of the shirt; as doing so would allow the collar protector to be used with a variety of shirt/collar sizes, to provide a customized fit and to reduce retailer stocking/display costs.

	Regarding claim 24, Osuagwu, Gaines, and Hicks together teach the limitations of claim 13, as discussed above, but fail to further teach wherein the stain resistance material is configured to be physically trimmed by an end-user to match edges of the collar of the shirt.
	However, Whitfield teaches a collar protector (10; see Figs. 1-3 and paragraphs 0027-0036) comprising a strip of material (12), an adhesive (22), and a removable adhesive flap (24), wherein the strip of material is configured to be physically trimmed by an end-user to match edges of the collar of the shirt (see paragraphs 0034-0038), so as to allow the collar protector to be used with a variety of shirt/collar sizes, to provide a customized fit and to reduce retailer stocking/display costs (see paragraphs 0034-0043).
	Therefore, based on Whitfield’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Osuagwu’s collar protector to be configured to be physically trimmed by an end-user to match edges of the collar of the shirt; as doing so would allow the collar protector to be used with a variety of shirt/collar sizes, to provide a customized fit and to reduce retailer stocking/display costs.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732